Citation Nr: 0515986	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for a cardiac 
disability, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The veteran did not have service in the Republic of 
Vietnam.

2.  The veteran's diabetes mellitus is not related to active 
service.

3.  The veteran's cardiac disability is not related to active 
service or to a service-connected disability.

4.  The veteran's peripheral neuropathy is not related to 
active service or to a service-connected disability.

5.  The veteran's hypertension is not related to active 
service or to a service-connected disability.

6.  The veteran does not have hearing loss that is related to 
active service.

7.  The veteran does not have tinnitus that is related to 
active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Cardiac disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service; and it is not causally related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
during service; and it is not causally related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service; and it is not causally related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

5.  The veteran does not have hearing loss that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 1112 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  The veteran does not have tinnitus that was incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the March 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either obtain 
the evidence himself and submit it to VA or to identify the 
evidence and complete, sign and return the VA Form 21-4142 so 
that VA could attempt to obtain it on his behalf.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the March 2002 notice letter, 
which preceded the April 2002 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As 
discussed in more detail below, there is no evidence of 
record that the veteran suffered any of the claimed 
disabilities or any symptoms of the claimed disabilities 
during service.  The Board, therefore, finds that the record 
contains sufficient evidence for a decision to be made on the 
claim.    

In view of the above development, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307(a)(3), 3.309(a).  
Certain chronic disabilities, such as diabetes mellitus, 
cardiovascular disease including hypertension, and organic 
diseases of the nervous system including sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), such as Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a).  If a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, the disease listed at 38 C.F.R. § 3.309(e) shall be 
service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).

A.	Entitlement to service connection for diabetes 
mellitus, including as secondary to herbicide exposure

The veteran contends that he suffers from diabetes mellitus 
as a result of exposure to Agent Orange as well as other 
herbicides and chemical compounds while stationed in 
Thailand.

a.	Service Connection for diabetes mellitus as a 
result of exposure to herbicides on a presumptive 
basis under 38 C.F.R. § 3.307(a)(6)

Exposure to herbicides is presumed for any veteran who had 
active service in the Republic of Vietnam from January 1962 
to May 1975, absent affirmative evidence establishing the 
contrary.  38 C.F.R. § 3.307 (a)(6)(iii).  

The Board notes that other service, such as the veteran's 
service in Thailand, may also qualify as "service in the 
Republic of Vietnam".  38 C.F.R. § 3.307(a)(6)(iii).  
However, conditions of such service must include duty or 
visitation in the Republic of Vietnam.  Id.  In this case, 
the veteran has stated that he wasn't in Vietnam, and he has 
never contended that he visited Vietnam at any time.  
Therefore, for the purpose of establishing service connection 
for diabetes mellitus on a presumptive basis, the veteran's 
service in Thailand does not qualify as "service in the 
Republic of Vietnam."

Thus, the Board finds that service connection for diabetes 
mellitus on a presumptive basis, as the result of exposure to 
Agent Orange, is not warranted.

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a)(6)(iii) does 
not preclude an evaluation as to whether the veteran is 
entitled to service connection for diabetes mellitus as a 
result of exposure to herbicides on a direct basis under 38 
C.F.R. § 3.303 or presumptive basis under 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

b.	Service Connection for diabetes mellitus as a 
result of exposure to herbicides or other chemical 
compounds on a direct basis under 38 C.F.R. § 3.303 
and on a presumptive basis under 38 C.F.R. 
§ 3.307(a)(3)

In order to warrant service connection for diabetes mellitus 
as a result of exposure to herbicides on a direct basis under 
38 C.F.R. § 3.303, the record must contain (1) competent 
medical evidence of a current disease process, (2) competent 
medical evidence of a relationship between the currently 
diagnosed disease process and exposure to a herbicide agent 
while in military service, and (3) proof of in-service 
exposure to a herbicide agent.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with diabetes mellitus.  Thus, 
medical evidence of a current chronic disability is shown by 
the evidence of record.  

Service medical records are absent complaints, findings or 
diagnoses of diabetes during service.  On the clinical 
examination for separation from service, there were no 
abnormal laboratory findings.  Thus, there is no medical 
evidence that shows that the veteran suffered from symptoms 
of diabetes during service.

The medical evidence of record fails to show the onset of 
diabetes mellitus within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of diabetes mellitus is noted in 1999, approximately 
30 years after the veteran's separation from service.

The record also contains no proof of in-service exposure to 
an herbicide agent.  The veteran has submitted photographs, 
an internet article on the results of U.S. EPA tests of 
chemical discovered at Bor Fai Airport, Hua Hin, and 
information from an internet site on the 809th Engineer 
Battalion which indicates that in 1969 D Company was located 
east of a small village called Ku Su Mon, about 25 Km east of 
Sakon Nakon, Thailand.  The veteran's military personnel 
records indicate that he was in Thailand from January 11, 
1968 to January 11, 1969 and he was with D company, 809th 
Engineer Battalion.  

The decision review officer noted in his October 2003 Report 
of Contact that further research on herbicide agents used in 
Thailand indicated that Agent Orange was used in only two 
locations in Thailand, the Replacement Training Center for 
the Royal Thai Army at Pranburi in 1964 and 1965 and the Bor 
Fai Airport in Hua Hin in 1964 and 1965.  Based on this 
research, the RO concluded that there was no record of Agent 
Orange being used or sprayed where the veteran was stationed 
while in Thailand, and that no Agent Orange was used or 
sprayed during the twelve-month period that the veteran was 
stationed in Thailand.  

There is similarly no competent medical evidence of record 
that links the veteran's diabetes mellitus to exposure to an 
herbicide agent while in military service.  Thus, the Board 
finds that service connection for diabetes mellitus on a 
direct basis is not warranted.

Although the veteran contends that his diabetes is related to 
his service, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the reasons and bases set out above, the Board finds that 
service connection for diabetes mellitus on either a 
presumptive basis, to include as the result of exposure to 
Agent Orange, or on a direct basis, is not warranted.

B.	Entitlement to service connection for a cardiac 
disability, peripheral neuropathy, and hypertension, 
including as secondary to diabetes mellitus

The veteran contends that he suffers from cardiac disability, 
neuropathy (numbness of the big toe, both feet, right hand, 
and left leg) and hypertension secondary to diabetes 
mellitus.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with coronary artery disease, 
hypertension, and right carpal tunnel entrapment neuropathy.  
Thus, medical evidence of current chronic disabilities is 
shown by the evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of hypertension or any cardiac or neurological 
problems during service.  On the clinical examination for 
separation from service, the veteran's heart, upper and lower 
extremities, and neurologic system were evaluated as normal; 
and on his Report of Medical History completed in conjunction 
with his separation examination, the veteran reported that he 
had never had pain or pressure in chest, palpation or 
pounding heart, or high or low blood pressure.  Thus, there 
is no medical evidence that shows that the veteran suffered 
from hypertension or cardiac or neurological problems during 
service. 

The medical evidence of record also fails to show the onset 
of cardiovascular disease, any kind of neuropathy, or 
hypertension within the one-year presumptive period following 
the veteran's discharge from service.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  Rather, the earliest documented evidence of 
cardiac problems and hypertension was recorded in a letter 
from Dr. AWA in February 2002 in which he states, "[The 
veteran] was in his usual state of health until September of 
1999 when he presented with hypertension, diabetes and 
angina.  He was started on medications for his diabetes and 
hypertension and cardiac evaluation demonstrated multivessel 
disease.  He subsequently underwent coronary artery bypass 
grafting on September 13, 1999."  The earliest documented 
evidence of neuropathy is also noted in 1999.

There is similarly no competent medical evidence of record 
that links the veteran's cardiac disability, hypertension, or 
peripheral neuropathy to any incident of service.  Although 
the veteran contends that his cardiac disability, 
hypertension, and peripheral neuropathy are related to his 
service, as a layman he is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
there is no competent medical evidence that links the 
currently diagnosed coronary artery disease, hypertension, or 
neuropathy to any incident or incidents of service, service 
connection on a direct basis for these disabilities must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To the extent that the veteran asserts that he is entitled to 
service connection for a cardiac disability, peripheral 
neuropathy, and hypertension secondary to diabetes mellitus, 
the Board finds the claims must also fail.  As discussed 
above, diabetes mellitus is not a service-connected 
disability, nor is service connection in effect for any 
disability, and there is no basis to reach the issue of 
secondary service connection under the provisions of 38 
C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).

C.	Entitlement to service connection for hearing loss and 
tinnitus

The veteran contends that he suffers hearing loss and 
tinnitus as a result of acoustic trauma encountered as a 
grader operator and crawler tractor operator while in active 
service.

The service medical records are absent complaints, findings 
or diagnoses of hearing loss or tinnitus during service.  On 
the clinical examination for separation from service, the 
veteran's hearing was evaluated as normal.  Thus, there is no 
medical evidence that shows that the veteran suffered from 
hearing loss or tinnitus during service. 

In addition, the private medical records are absent any 
complaints of or treatment for hearing loss or tinnitus.  
Thus, the medical evidence fails to show that the veteran 
currently suffers from hearing loss or tinnitus.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the absence of competent 
medical evidence that either hearing loss or tinnitus exists 
and that either hearing loss or tinnitus was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for hearing loss or 
tinnitus have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable, 
and the claims must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure, is denied.

Entitlement to service connection for a cardiac disability, 
including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy, 
including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hearing loss and 
tinnitus is denied.


                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


